Pee Cueiam,
The first four specifications of error are not assigned according to our rules.
The remaining specifications all bear upon the question, whether there was a waiver by the company of the provision in its policy which required proofs of loss to be furnished within fifteen days after the notice of loss. This was the pivotal point in the case. Without going into the details of the evidence, we think there was sufficient upon this point to go to the jury, and that it was properly submitted.
Judgment affirmed.